        

Exhibit (10.3)
























McGRAW HILL FINANCIAL, INC.
2002 Stock Incentive Plan
(Amended and restated as of February 26, 2014)

NYDOCS01/955176.16

--------------------------------------------------------------------------------

        





McGraw Hill FINANCIAL, INC.
 
2002 Stock Incentive Plan
 
(Amended and Restated effective February 26, 2014)
 
Table of Contents
 
 
 
 
 
 
Page 
 
SECTION 1.
Purpose; Definitions
4
SECTION 2.
Administration
6
SECTION 3.
Stock Subject to Plan
7
SECTION 4.
Eligibility
7
SECTION 5.
Stock Options
7
 
 
 
(a)
Option Price
8
(b)
Option Term
8
(c)
Exercisability
8
(d)
Method of Exercise
8
(e)
Termination by Death
8
(f)
Termination by Reason of Disability
9
(g)
Termination by Reason of Retirement
9
(h)
Termination by Reason of a Division Sale
9
(i)
Cause
9
(j)
Other Termination
9
 
 
 
SECTION 6.
Stock Appreciation Rights
9
 
 
 
(a)
In General
9
(b)
Stock Appreciation Rights Granted Alone
9
(c)
Stock Appreciation Rights Granted in Tandem with Stock Options
9
(d)
Stock Appreciation Rights Granted in Tandem with Awards Other Than Stock Options
10
(e)
Stock Appreciation Rights Defined
10
 
 
 
SECTION 7.
Restricted Stock Awards
10
 
 
 
(a)
Restricted Stock Awards in General
10
(b)
Conditions of Restricted Stock Awards
10
(c)
Restrictions and Conditions of Shares
11
 
 
 


2



--------------------------------------------------------------------------------

        

 
 
 
SECTION 8.
Performance Awards
11
 
 
 
(a)
Performance Awards in General
11
(b)
Terms and Conditions of Performance Awards
12
 
 
 
SECTION 9.
Other Stock-Based Awards
12
 
 
 
(a)
Other Stock-Based Awards in General
12
(b)
Terms and Conditions
12
 
 
 
SECTION 10.
Qualifying Awards
13
 
 
 
(a)
General
13
(b)
Qualifying Stock Options and Stock Appreciation Rights
13
(c)
Qualifying Awards Other Than Stock Options and Stock Appreciation Rights
13
 
 
 
SECTION 11.
Change In Control Provisions
14
 
 
 
(a)
Impact of Event
14
(b)
Definition of “Change in Control”
15
(c)
Change in Control Price
16
SECTION 12.
Amendments and Termination
16
 
 
 
SECTION 13.
Unfunded Status of Plan
16
 
 
 
SECTION 14.
General Provisions
16
 
 
 
(a)
Stock Subject to Awards
16
(b)
Other Plans
16
(c)
Continued Employment
16
(d)
Taxes and Withholding
17
(e)
Governing Law
17
(f)
Computation of Benefits
17
(g)
Division Sale
17
(h)
Foreign Law
17
(i)
Transferability of Awards
17
(j)
Recoupment
17
 
 
 
SECTION 15.
Plan Effective Date and Duration
17

 

3



--------------------------------------------------------------------------------

        

McGraw Hill Financial, Inc.
 
2002 Stock Incentive Plan
 
SECTION 1.    Purpose; Definitions.
 
The purpose of McGraw Hill Financial, Inc. 2002 Stock Incentive Plan is to
enable the Company to offer its employees long-term performance-based stock and
cash incentives and other equity interests in McGraw Hill, thereby attracting,
retaining and rewarding such employees, and strengthening the mutuality of
interests between employees and McGraw Hill’s shareholders.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)
“Aggregate Limit” shall have the meaning set forth in Section 3(a).

 
(b)
“Amended Plan” shall have the meaning set forth in Section 15.

 
(c)
“Amended Plan Effective Date” means the date of McGraw Hill’s 2010 Annual
Meeting of Shareholders.

 
(d)
“Award ” means a Stock Option, Stock Appreciation Right, Performance Award,
Restricted Stock Award, Deferred Award, Dividend Equivalent, Other Stock-Based
Award or Qualifying Award.

 
(e)
“Award Documentation” shall have the meaning set forth in Section 2(d).

 
(f)
“Board ” means the Board of Directors of McGraw Hill.

 
(g)
“Cause ” shall mean, except as otherwise defined in an employee’s employment
agreement or the Award Documentation in respect of an Award, the employee’s
misconduct in respect of the employee’s obligations to the Company or other acts
of misconduct by the employee occurring during the course of the employee’s
employment, which in either case results in or could reasonably be expected to
result in material damage to the property, business or reputation of the
Company; provided that in no event shall unsatisfactory job performance alone be
deemed to be “  Cause” ; and provided further that no termination of employment
that is carried out at the request of a person seeking to accomplish a Change in
Control or otherwise in anticipation of a Change in Control shall be deemed to
be for “  Cause”.

 
(h)
“Change in Control” and “Change in Control Price” shall have meanings set forth,
respectively, in Sections 11(b) and (c).

 
(i)
“Code ” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 
(j)
“Commission ” means the Securities and Exchange Commission or any successor
thereto.

 
(k)
“Committee ” means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then, subject to the applicable listing
requirements of the New York Stock Exchange, the functions of the Committee
specified in the Plan shall be exercised by the Board or by a committee of Board
members, provided, however, that each person is a “non-employee director” within
the meaning of Rule 16b-3 of the Exchange Act and an “outside director” within
the meaning of Section 162(m) of the Code.

 
(l)
“Company ” means McGraw Hill and all domestic and foreign corporations,
partnerships and other legal entities of which at least 20% of the voting
securities or ownership interests in such corporations, partnerships or other
legal entities are owned directly or indirectly by McGraw Hill.

 
(m)
“Deferred Award” means a right to receive on a specified date following the
settlement date of an Award, at the election of the participant or as required
by the terms of such Award, an amount based on the value of the number of shares
of Stock, cash or other property in consideration thereof due upon settlement of
such Award (or portion thereof). Payments in respect of a Deferred Award may be
in cash, Stock or other property, or any combination thereof.


4



--------------------------------------------------------------------------------

        

 
(n)
“Disability ” means, with respect to an Award, disability as defined under the
Company’s long-term disability plan applicable to the recipient of such Award.

 
(o)
“Dividend Equivalent” means a right attached to an Award to receive an amount
based on the value of the regular cash dividend paid on an equivalent number of
shares of Stock. Dividend Equivalents may be subject to the same vesting and
other provisions of the underlying Award and may be paid in cash or shares of
Stock, either currently or deferred.

 
(p)
“Division Sale” means the sale, transfer, or other disposition to a third party
not affiliated with the Company of substantially all of the assets or all of the
capital stock of a business unit of the Company, but excluding a Change in
Control.

 
(q)
“Early Retirement” means retirement from the Company on or after attaining age
55, but before attaining age 65, after having completed at least 10 years of
service with the Company and with respect to employees who participate in a
Company-sponsored pension plan, being eligible to receive Company pension
benefits.

 
(r)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 
(s)
“Fair Market Value” for purposes of this Plan, unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, shall
mean, as of any given date, the last price at which the Stock is sold on the New
York Stock Exchange, or other principal U.S. national securities exchange on
which the Stock is listed, on such date, or, if there is no such sale on such
date, the last price at which the Stock is sold prior to such date. If the Stock
is not listed on the New York Stock Exchange or any U.S. national securities
exchange, the Fair Market Value shall be as determined by the Committee in its
sole discretion or otherwise required in accordance with applicable law.

 
(t)
“Individual Limit” shall have the meaning set forth in Section 3(e).

 
(u)
“McGraw Hill ” means McGraw Hill Financial, Inc. , a corporation organized under
the laws of the State of New York, or any successor corporation.

 
(v)
“1993 Plan” means McGraw Hill Financial, Inc. 1993 Employee Stock Incentive
Plan.

 
(w)
“1993 Plan Award” means an award granted under the 1993 Plan.

 
(x)
“1993 Plan Stock Option” means a stock option granted under the 1993 Plan.

 
(y)
“Normal Retirement” means retirement from active employment with the Company on
or after age 65.

 
(z)
“Other Stock-Based Award” means an award under Section 9 that is payable in cash
or Stock and is valued in whole or in part by reference to, or is otherwise
based on, Stock.

 
(aa)
“Outstanding Common Stock”shall have the meaning set forth in Section 11(b)(i).

 
(bb)
“Outstanding Voting Securities” shall have the meaning set forth in
Section 11(b)(i).

 
(cc)
“Performance Award” means an award denominated in cash or shares of Stock under
Section 8 whose vesting and forfeiture restrictions relate to the attainment of
performance goals and objectives.

 
(dd)
“Plan ” means McGraw Hill Financial, Inc. 2002 Stock Incentive Plan, as amended
from time to time, including any rules, guidelines or interpretations thereof
adopted by the Committee.

 
(ee)
“Plan Effective Date” means April 24, 2002.

 
(ff)
“Qualifying Award” means an Award made in accordance with the provisions of
Section 10.

 
(gg)
“Restricted Stock” means an award of shares of Stock under Section 7 whose
vesting and forfeiture restrictions relate to the participant’s continued
service with the Company for a specified period of time.


5



--------------------------------------------------------------------------------

        

 
(hh)
“Restriction Period” shall have the meaning set forth in Section 7(c)(ii).

 
(ii)
“Retirement ” means Normal or Early Retirement.

 
(jj)
“Stock ” means the Common Stock, $1.00 par value per share, of McGraw Hill.

 
(kk)
“Stock Appreciation Right” shall have the meaning set forth in Section 6(e).

 
(ll)
“Stock Option” means any option to purchase shares of Stock granted under
Section 5.

 
SECTION 2.     Administration.
 
(a)
The Plan shall be administered by the Committee. The Committee shall have full
authority to grant Awards, pursuant to the terms of the Plan, to officers and
other employees eligible under Section 4.

 
In particular, the Committee shall have the authority:
 
(i)
to select the officers and other employees of the Company to whom Awards may
from time to time be granted;

 
(ii)
to determine whether and to what extent the individual types of Awards are to be
granted to one or more eligible employees;

 
(iii)
to determine the number of shares or amount of cash to be covered by each Award;

 
(iv)
to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award (including, but not limited to the share price, any
restriction or limitation, including any restrictive covenant, the granting of
Dividend Equivalents, or any vesting acceleration or forfeiture waiver or any
recoupment provision, based on such factors as the Committee shall determine);
and

 
(v)
to determine whether, to what extent and under what circumstances an Award may
be settled in cash.

 
(b)
Subject to Section 12 hereof, the Committee shall have the authority to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall, from time to time, deem advisable; to interpret the terms
and provisions of the Plan and any Award (and any agreements relating thereto);
and to otherwise supervise the administration of the Plan. All actions by the
Committee hereunder shall be undertaken in the sole discretion of the Committee
and, absent manifest error, shall be final and binding on all interested
persons.

 
(c)
Subject to the applicable listing requirements of the New York Stock Exchange,
or other principal U.S. national securities exchange on which the Stock is
listed, the Committee may, but need not, from time to time delegate some or all
of its authority under the Plan to one or more members of the Committee or to
one or more officers of the Company; provided, that the Committee may not
delegate its authority under Section 2(b) or its authority to make Qualifying
Awards or Awards to participants who are delegated authority hereunder or who
are subject to the reporting rules under Section 16(a) of the Exchange Act at
the time the Award is made. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate any authority to any person or persons hereunder. The
Committee may, at any time, rescind any delegation hereunder and any person or
persons who are delegated authority hereunder shall, at all times, serve in such
capacity at the pleasure of the Committee. Any action undertaken by any person
or persons in accordance with a delegation hereunder shall have the same force
and effect as if undertaken directly by the Committee, and any reference in the
Plan to the Committee shall, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to such person
or persons.

 
(d)
In connection with the grant of an Award, the Committee shall specify the form
of award documentation (the “Award Documentation” ) to set forth the terms and
conditions of the Award. Award Documentation may include, without limitation, an
agreement signed by the participant and the Company or a grant or


6



--------------------------------------------------------------------------------

        

award notice signed only by the Company. Award Documentation may be in written,
electronic or other form approved by the Committee.
 
SECTION 3.     Stock Subject to Plan.
 
(a)
The total number of shares of Stock reserved and available for grants of Awards
under the Plan on or after the Amended Plan Effective Date (the “Aggregate
Limit” ) shall equal the number of shares of Stock reserved and available for
grants of Awards under the Plan immediately prior to the Amended Plan Effective
Date, increased by 11,000,000 shares of Stock. Such shares may consist, in whole
or in part, of authorized and unissued shares or treasury shares.

 
(b)
The Aggregate Limit shall not be reduced by:

 
(i)
shares of Stock subject to an Award payable only in cash or property other than
Stock, or other Award for which shareholder approval is not required under the
listing standards of the New York Stock Exchange, subject to the applicable
conditions therefore; or

 
(ii)
in the case of Awards granted in tandem with each other, shares of Stock in
excess of the number of shares of Stock issuable thereunder.

 
(c)
The Aggregate Limit shall be increased by the number of shares of Stock in the
case of an Award or 1993 Plan Award that are:

 
(i)
forfeited, cancelled or settled in cash or property other than Stock, or
otherwise not distributable under an Award or 1993 Plan Award;

 
(ii)
tendered or withheld to pay the exercise or purchase price of an Award or 1993
Plan Award or to satisfy applicable wage or other required tax withholding in
connection with the exercise, vesting or payment of, or other event related to,
an Award or 1993 Plan Award; or

 
(iii)
repurchased by the Company with the option proceeds (determined under generally
accepted accounting principles) in respect of the exercise of a Stock Option or
1993 Plan Stock Option; provided, however, that the Aggregate Limit shall not be
increased under this Section 3(c)(iii) in respect of any Stock Option or 1993
Stock Option by a number of shares of Stock greater than (A) the amount of such
proceeds divided by (B) the Fair Market Value on the date of exercise.

 
(d)
In the event of any merger, reorganization, consolidation, recapitalization,
Stock dividend or other dividend other than the regular cash dividend, Stock
split, spin-off or other change in corporate structure affecting the Stock,
including any equity restructuring within the meaning of Financial Accounting
Standards Board Accounting Standards Codification Topic 718—Stock Compensation
(formerly Statement of Financial Accounting Standards No. 123 (revised 2004),
Share-Based Payment), and the applicable guidance and interpretations
thereunder, or any successor thereto, the aggregate number and the kind of
shares reserved or available for issuance under the Plan, the maximum number of
shares issuable to any single participant, the number, kind and, where
applicable, option or exercise price of shares subject to outstanding Awards,
will be substituted or adjusted by the Committee.

 
(e)
No eligible person may be granted under the Plan in any 60-month period Stock
Options or Stock Appreciation Rights which, in the aggregate, cover more than
four million (4,000,000) shares of Stock (the “Individual Limit” ).

 
SECTION 4.    Eligibility.
 
Officers and other employees of the Company (but excluding individuals who serve
only as a director on the Board) who are responsible for or contribute to the
management, growth or profitability of the business of the Company are eligible
for Awards. Eligibility under the Plan shall be determined by the Committee.
 
SECTION 5.    Stock Options.

7



--------------------------------------------------------------------------------

        

 
Stock Options may be granted alone or in tandem with other Awards (including
Stock Appreciation Rights), and may be granted in addition to, or in
substitution for, other types of Awards. Stock Options shall be subject to the
following terms and conditions and contain such additional terms and conditions
not inconsistent with the terms of the Plan, as the Committee shall determine:
 
(a)
Option Price.    The option price per share of Stock subject to a Stock Option
shall be determined by the Committee at the time of grant but, except in the
case of Stock Options granted in substitution of awards granted by a business or
entity that is acquired by, or whose assets are acquired by, the Company, shall
be not less than 100% of the Fair Market Value of the Stock at grant.

 
(b)
Option Term.    The option term of each Stock Option shall be fixed by the
Committee; provided, however, that no Stock Option shall be exercisable more
than ten years after the date of grant.

 
(c)
Exercisability.

 
(i)
Stock Options shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee at or after grant;
provided, however, that, except as otherwise provided herein, unless the
Committee otherwise determines at or after the time of grant, no Stock Option
shall be exercisable prior to the first anniversary of the date of grant.

 
(ii)
Notwithstanding anything in this Section 5 to the contrary, if an optionee dies
during a post-termination exercise period under Section 5(f), (g), (h) or (j),
any unexercised Stock Option held by such optionee shall thereafter be
exercisable, to the extent to which it was exercisable at the time of death, for
a period of one year from the date of death.

 
(d)
Method of Exercise.

 
(i)
Subject to the applicable installment exercise and waiting period provisions
apply under Section 5(c), Stock Options may be exercised in whole or in part at
any time during the option term, by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Subject to
Section 5(d)(iv), such notice shall be accompanied by payment in full of the
option price in such form as the Committee may accept.

 
(ii)
If and to the extent determined by the Committee at or after grant, payment in
full or in part may also be made by withholding shares of Stock otherwise
issuable in connection with the exercise of the Stock Option or in shares of
unrestricted Stock duly owned by the optionee (and for which the optionee has
good title free and clear of any liens and encumbrances) based, in each such
case, on the Fair Market Value of the Stock on the last trading date preceding
payment. Unless otherwise determined by the Committee at or after the time of
grant, such payment may be made by constructive delivery of such shares of owned
and unrestricted Stock pursuant to an attestation or other similar form as
determined by the Committee.

 
(iii)
Subject to Section 5(d)(iv), no shares of Stock shall be distributed until
payment therefor, as provided herein, has been made and, if requested, the
optionee has given the representation described in Section 14(a). An optionee
shall not have rights to dividends or other rights of a shareholder with respect
to shares subject to the Stock Option prior to issuance or reissuance of such
shares.

 
(iv)
Stock Options may also be exercised pursuant to a cashless exercise procedure
approved by the Committee pursuant to which shares of Stock are sold by a broker
or other appropriate third party on the market with the proceeds of such sale
(or, if applicable, extension of credit pending such sale) remitted to the
Company to pay the exercise price of the Stock Option and the applicable
withholding taxes, and the balance of such proceeds (less commissions and other
expenses of such sale) paid to the optionee in cash or shares of Stock.

 
(e)
Termination by Death.    Unless the Committee otherwise determines at or after
the time of grant, if an optionee’s employment by the Company terminates by
reason of death, any Stock Option held by such optionee shall be fully vested
and may thereafter be exercised by the legal representative of the estate


8



--------------------------------------------------------------------------------

        

or by the legatee of the optionee under the will of the optionee,
notwithstanding anything to the contrary in this Section 5, for a period of one
year (or such other period as the Committee may specify at or after grant) from
the date of death.
 
(f)
Termination by Reason of Disability.    Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment by the
Company terminates by reason of Disability, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii), until the expiration of the option term.

 
(g)
Termination by Reason of Retirement.    Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment by the
Company terminates by reason of Normal Retirement, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii), until the expiration of the option term. Unless the
Committee otherwise determines at or after the time of grant, if an optionee’s
employment with the Company terminates by reason of Early Retirement, any Stock
Option held by such optionee may thereafter be exercised by the optionee to the
extent it was exercisable at the date of retirement, subject to
Section 5(c)(ii), until the expiration of the option term. If and only if the
Committee so approves at the time of Early Retirement, if an optionee’s
employment with the Company terminates by reason of Early Retirement, any Stock
Option held by the optionee shall be fully vested and may thereafter be
exercised by the optionee as provided above.

 
(h)
Termination by Reason of a Division Sale.    Unless the Committee otherwise
determines at or after the time of grant, if an optionee’s employment by the
Company terminates by reason of a Division Sale, any Stock Option held by such
optionee shall be fully vested and may thereafter be exercised by the optionee,
subject to Section 5(c)(ii), for a period of six months from the date of such
termination of employment or until the expiration of the option term, whichever
period is the shorter; provided, however, that, if the optionee shall be, on the
date of the Division Sale, eligible for Normal Retirement or Early Retirement,
any unexercised Stock Option held by such optionee may thereafter be exercised
by the optionee, subject to Section 5(c)(ii), until the expiration of the option
term.

 
(i)
Cause.    If an optionee’s employment with the Company is involuntarily
terminated by the Company for Cause, the Stock Option shall thereupon terminate
and shall not be exercisable thereafter.

 
(j)
Other Termination.    Unless the Committee otherwise determines at or after the
time of grant, if an optionee’s employment terminates for any reason other than
death, Disability, Retirement, Division Sale or for Cause, any Stock Option held
by such optionee may thereafter be exercised by the optionee to the extent it
was exercisable at the date of termination, subject to Section 5(c)(ii), for a
period of six months from the date of such termination of employment or until
the expiration of the option term, whichever period is the shorter.

 
SECTION 6.    Stock Appreciation Rights.
 
(a)
In General.    Stock Appreciation Rights may be granted alone or in tandem with
other Awards (including Stock Options), and may be granted in addition to, or in
substitution for, other types of Awards. The form of payment of Stock
Appreciation Rights may be specified by the Committee at or after the time of
grant.

 
(b)
Stock Appreciation Rights Granted Alone.    Stock Appreciation Rights granted
alone shall be subject, where applicable, to the terms and conditions of
Section 5 applicable to Stock Options and shall contain such additional terms
and conditions not inconsistent with the terms of the Plan, as the Committee
shall determine.

 
(c)
Stock Appreciation Rights Granted in Tandem with Stock Options.    Stock
Appreciation Rights granted in tandem with Stock Options shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions not inconsistent with the terms of the Plan, as the Committee shall
determine:

 
(i)
Grant.    Stock Appreciation Rights granted in tandem with Stock Options may be
granted at or after the time of grant of such Stock Options.


9



--------------------------------------------------------------------------------

        

 
(ii)
Exercise.

 
(A)
Stock Appreciation Rights granted in tandem with Stock Options shall be
exercisable only at such time or times and to the extent that the Stock Options
are exercisable in accordance with Section 5 and this Section 6. The Committee
may grant in tandem with Stock Options conditional Stock Appreciation Rights
that become exercisable only in the event of a Change in Control, subject to
such terms and conditions as the Committee may specify at or after grant.

 
(B)
Stock Appreciation Rights granted in tandem with Stock Options may be exercised
by giving written notice of exercise to the Company specifying the number of
shares for which a Stock Appreciation Right is being exercised and surrendering
the applicable Stock Option (or portion thereof). Such Stock Option shall no
longer be exercisable upon and to the extent of the exercise of such Stock
Appreciation Right.

 
(C)
Stock Appreciation Rights granted in tandem with Stock Options shall terminate
and no longer be exercisable upon and to the extent of the termination or
exercise of such Stock Options; provided that, unless the Committee otherwise
determines at or after the time of grant, a Stock Appreciation Right granted
with respect to less than the full number of shares covered by a Stock Option
shall only terminate to the extent that the number of shares covered by an
exercise or termination of the Stock Option exceeds the number of shares not
covered by the Stock Appreciation Right.

 
(d)
Stock Appreciation Rights Granted in Tandem with Awards Other Than Stock
Options.    Stock Appreciation Rights granted in tandem with Awards other than
Stock Options shall be subject to such terms and conditions as the Committee
shall establish at or after the time of grant.

 
(e)
Stock Appreciation Rights Defined.    As used in the Plan, the term “Stock
Appreciation Right” shall mean the right granted under this Section 6 to receive
from the Company, upon exercise of such right (or portion thereof), an amount,
which may be paid in cash or shares of Stock (or a combination of cash and
Stock), equal to (i) the Fair Market Value, as of the date of exercise, of the
shares of Stock covered by such right (or such portion thereof), less (ii) the
aggregate exercise price of such right (or such portion thereof).

 
SECTION 7.    Restricted Stock Awards.
 
(a)
Restricted Stock Awards in General.     Restricted Stock is an award of Stock
whose vesting and forfeiture restrictions are related to the participant’s
continued service with the Company for a specified period of time and such other
terms and conditions as may be specified by the Committee at or after grant. The
Committee shall have authority to award to any participant Restricted Stock
either alone or in tandem with, in addition to or in substitution for other
types of Awards. The Committee shall determine the eligible persons to whom, and
the time or times at which, grants of Restricted Stock will be made, the number
of shares subject to Restricted Stock Awards, the price (if any) to be paid by
the recipient (subject to Section 7(b)), the time or times within which
Restricted Stock may be subject to forfeiture, the vesting schedule and rights
to acceleration of, and all other terms and conditions of Restricted Stock
Awards. The provisions of Restricted Stock Awards need not be the same with
respect to each recipient, and, with respect to individual recipients, need not
be the same in subsequent years.

 
(b)
Conditions of Restricted Stock Awards.    Restricted Stock Awards shall be
subject to the following conditions:

 
(i)
The purchase price, if any, for shares of Stock subject to a Restricted Stock
Award shall be set by the Committee at the time of grant.

 
(ii)
A participant who is selected to receive a Restricted Stock Award may be
required, as a condition to receipt of such Restricted Stock Award, to execute
and to deliver to the Company


10



--------------------------------------------------------------------------------

        

the applicable Award Documentation, and to pay whatever price (if any) is
required under Section 7(b)(i).
 
(iii)
Unless the Committee determines otherwise, in respect of the shares subject to a
Restricted Stock Award, the Company shall provide for a book entry on behalf of
the participant. The book entry in respect of shares subject to a Restricted
Stock Award shall be subject to the same limitations contained in the Restricted
Stock Award.

 
(c)
Restrictions and Conditions of Shares.    The shares subject to a Stock Award
shall be subject to the following restrictions and conditions:

 
(i)
Unless the Committee determines otherwise at or after the time of grant, such
shares shall not vest prior to the first anniversary of the date of grant.
Except in the case of Restricted Stock subject to which the aggregate number of
shares does not exceed five percent of the Aggregate Limit, (A) the shares
subject to Restricted Stock shall not vest earlier than in pro rata installments
over a period of three years and (B) notwithstanding anything in Section 7(c)(v)
to the contrary, the Committee shall not waive or accelerate vesting and
forfeiture restrictions for shares subject to Restricted Stock, other than in
connection with death, Disability, Retirement, termination of employment, sale
of the business unit or Change in Control.

 
(ii)
Subject to the provisions of this Plan and the Award Documentation, during a
period set by the Committee commencing with the date of grant (the “Restriction
Period” ), the participant shall not be permitted to sell, transfer, pledge or
assign such shares. Within these limits, the Committee may provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part, based on service or such other factors or
criteria as the Committee may determine.

 
(iii)
Except as provided in Section 7(c)(ii) and the applicable Award Documentation,
the participant shall have, with respect to such shares, the right to vote and
to receive payment of any cash dividends in cash or in the form of Dividend
Equivalents or such other form as the Committee may determine at or after grant.
Such dividends or Dividend Equivalents may be paid currently or may be deferred
or reinvested in additional Restricted Stock subject to the same vesting
conditions as the underlying Restricted Stock, in the discretion of the
Committee. Dividends or Dividend Equivalents in property other than cash shall
be subject to the same vesting and forfeiture conditions as the underlying
Restricted Stock, unless the Committee determines otherwise at or after grant.

 
(iv)
Subject to the applicable provisions of the Award Documentation and this
Section 7, upon termination of a participant’s employment with the Company for
any reason during the Restriction Period, all such shares still subject to
restriction shall vest or be forfeited in accordance with the terms and
conditions established by the Committee at or after grant.

 
(v)
In the event of hardship or other special circumstances of a participant whose
employment with the Company is involuntarily terminated (other than for Cause),
the Committee may waive in whole or in part any or all remaining restrictions
with respect to any such shares of the participant.

 
(vi)
If and when the Restriction Period expires without a prior forfeiture of any
such shares, such remaining shares shall be delivered to the participant, net of
applicable withholding taxes.

 
SECTION 8.    Performance Awards.
 
(a)
Performance Awards in General.    Performance Awards may be in the form of cash,
shares of Stock or performance share units whose vesting conditions are related
to the participant’s continued service with the Company for a specified period
of time and the attainment of performance objectives for the Company, the
participant’s business unit or other entity as may be specified by the Committee
at the time of grant. The Committee shall have the authority to award to any
participant a Performance Award either alone or in tandem with, in addition to
or in substitution for other types of Awards. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of


11



--------------------------------------------------------------------------------

        

Performance Awards will be made, the amount of cash or the number of shares
subject to Performance Awards, the vesting schedule and performance conditions
and all other terms and conditions of Performance Awards. The provisions of
Performance Awards need not be the same with respect to each recipient, and,
with respect to individual recipients, need not be the same in subsequent years.
 
(b)
Terms and Conditions of Performance Awards.    Performance Awards shall be
subject to the following terms and conditions:

 
(i)
The terms of any Performance Award granted under the Plan shall be set forth in
the applicable Award Documentation, which shall contain provisions determined by
the Committee and not inconsistent with the Plan, including whether Awards based
on shares shall have dividends or Dividend Equivalents. Such dividends or
Dividend Equivalents shall not be paid currently, but may be deferred or
reinvested in additional shares of Stock, in the discretion of the Committee,
and shall be subject to the same vesting and performance conditions as the
underlying shares subject to the Performance Award.

 
(ii)
Subject to the provisions of this Plan and the Award Documentation, during a
period set by the Committee (the “Performance Period” ), participants’ rights
with respect to Performance Awards, including the shares subject to Performance
Awards, may not be sold, assigned, transferred, pledged or otherwise encumbered
prior to the date of payment or the date on which the shares are distributed to
the participant, or, if later, the date on which any applicable restriction,
performance or deferral period lapses.

 
(iii)
The performance objectives to be attained during any Performance Period and the
length of the Performance Period shall be determined by the Committee at the
time of grant of each Performance Award, provided, however, that a Performance
Period shall not be shorter than one year.

 
(iv)
Performance Awards may be paid in cash, shares of Stock or other property and
may be paid currently or deferred, as determined by the Committee at or after
grant. The Committee may waive in whole or in part any of the continued service
or performance conditions or restrictions imposed with respect to such Awards
(except in the case of a Qualifying Award), based on such factors as the
Committee may determine, including in connection with death, Disability,
Retirement, termination of employment, sale of the business unit or Change in
Control.

 
SECTION 9.    Other Stock-Based Awards.
 
(a)
Other Stock-Based Awards in General.    Other awards of Stock and other awards
that are payable in cash or Stock and are valued in whole or in part by
reference to, or are otherwise based in whole or in part on, Stock (“Other
Stock-Based Awards” ), including, without limitation, Deferred Awards, Dividend
Equivalents, cash or Stock-settled restricted share units, phantom stock and
similar units, may be granted alone or in tandem with other Awards, and may be
granted in addition to, or in substitution for, other types of Awards.

 
Subject to the provisions of the Plan, the Committee shall have authority to
determine the persons to whom and the time or times at which Other Stock-Based
Awards shall be made, the number of shares of Stock to be awarded, the cash
payment to be made pursuant to, and all other conditions of, Other Stock-Based
Awards.
 
The provisions of Other Stock-Based Awards need not be the same with respect to
each recipient.
 
(b)
Terms and Conditions.    Other Stock-Based Awards shall be subject to the
following terms and conditions:

 
(i)
Subject to the provisions of this Plan and the applicable Award Documentation,
participants’ rights with respect to Other Stock-Based Awards, including the
shares subject to Other Stock-Based Awards, may not be sold, assigned,
transferred, pledged or otherwise encumbered prior


12



--------------------------------------------------------------------------------

        

to the date on which the shares are distributed to the participant, or, if
later, the date on which any applicable restriction or deferral period lapses.
 
(ii)
Subject to the provisions of this Plan and the applicable Award Documentation,
recipients of Other Stock-Based Awards may be entitled to receive dividends or
Dividend Equivalents with respect to the number of shares or deemed number of
shares covered by Other Stock-Based Awards. Such dividends or Dividend
Equivalents may be paid currently or may be paid on a deferred basis or
reinvested in additional shares of Stock subject to the same vesting as the
underlying shares subject to the Other Stock-Based Award, as may be determined
by the Committee.

 
(iii)
Other Stock-Based Awards and any cash payments or Stock covered by Other
Stock-Based Awards shall vest or be forfeited to the extent so provided in the
applicable Award Documentation, as determined by the Committee.

 
(iv)
In the event of the participant’s Retirement, Disability or death, or in cases
of special circumstances, the Committee may waive in whole or in part any or all
of the limitations imposed hereunder (if any) with respect to any or all Other
Stock-Based Awards.

 
(v)
Each Other Stock-Based Award shall be confirmed by, and subject to the terms of,
the applicable Award Documentation.

 
(vi)
Stock distributed on a bonus basis under this Section 9 may be awarded for no
cash consideration.

 
SECTION 10.    Qualifying Awards.
 
(a)
General.    The Committee may grant an Award to any participant with the intent
that such Award qualifies as “performance-based compensation” for “covered
employees” under Section 162(m) of the Code (a “Qualifying Award” ). The
provisions of this Section 10, as well as all other applicable provisions of the
Plan not inconsistent with this Section 10, shall apply to all Qualifying
Awards. Qualifying Awards shall be of the type set forth in paragraph (b) or
(c) below. In connection with Qualifying Awards, the functions of the Committee
shall be exercised by a committee of the Board comprised solely of two or more
“outside directors” within the meaning of Section 162(m) of the Code.

 
(b)
Qualifying Stock Options and Stock Appreciation Rights.    Qualifying Awards may
be in the form of Stock Options and Stock Appreciation Rights granted by the
Committee and subject to the Individual Limit.

 
(c)
Qualifying Awards Other Than Stock Options and Stock Appreciation Rights.

 
(i)
Qualifying Awards (other than Stock Options and Stock Appreciation Rights) may
be in the form of Performance Awards whose payment is conditioned upon the
achievement of the performance objectives described in this paragraph. Amounts
earned under such Qualifying Awards shall be based upon the attainment of the
performance goals established by the Committee for a performance cycle in
accordance with the provisions of Section 162(m) of the Code and the applicable
regulations thereunder related to performance-based compensation. More than one
performance goal may apply to a given performance cycle and payments may be made
for a given performance cycle based upon the attainment of the performance
objectives for any of the performance goals applicable to that cycle. The
duration of a performance cycle shall be determined by the Committee, and the
Committee shall be authorized to permit overlapping or consecutive performance
cycles. The performance goals and the performance objectives applicable to a
performance cycle shall be established by the Committee in accordance with the
timing requirements set forth in Section 162(m) of the Code and the applicable
regulations thereunder, provided, however, that such performance cycle shall not
be shorter than one year. The performance goals that may be selected by the
Committee for a performance cycle include any of the following: diluted earnings
per share, net income, operating margin, operating income and net operating
income, pretax profit, revenue growth, return on sales, return on equity, return
on assets, return on investment, stock price


13



--------------------------------------------------------------------------------

        

growth, total return to shareholders, EBITDA, economic profit and cash flow,
each of which may be established on a corporate-wide basis or established with
respect to one or more operating units, divisions, acquired businesses, minority
investments, partnerships or joint ventures, and may be measured on an absolute
basis or relative to selected peer companies or a market index. The Committee
shall have the discretion, by participant and by Qualifying Award, to reduce
some or all of the amount that would otherwise be payable under the Qualifying
Award.
 
(ii)
For any Performance Award denominated in shares of Stock having a performance
cycle with a duration of thirty-six months, no participant may receive such
Qualifying Awards under this Section 10(c) covering more than 600,000 shares of
Stock or which provide for the payment for such performance cycle of more than
600,000 shares of Stock (or cash amounts based on the value of more than 600,000
shares of Stock). For a performance cycle that is longer or shorter than
thirty-six months, the maximum limits set forth in the previous sentence shall
be adjusted by multiplying such limit by a fraction, the numerator of which is
the number of months in the performance cycle and the denominator of which is
thirty-six.

 
(iii)
For any Performance Award denominated in cash, the maximum dollar amount (or
shares of Stock having a value equal to such dollar amount) that may be paid to
a participant in any 12-month period in respect of such Qualifying Awards shall
be $10,000,000.

 
(iv)
Except as otherwise provided in Section 11, no amounts shall be paid in respect
of a Qualifying Award granted under this Section 10(c) unless, prior to the date
of such payment, the Committee certifies, in a manner intended to meet the
requirements of Section 162(m) of the Code and the applicable regulations
thereunder related to performance-based compensation, that the criteria for
payment of Qualifying Awards related to that cycle have been achieved.

 
SECTION 11.    Change In Control Provisions.
 
(a)
Impact of Event.    Unless the Committee otherwise determines at the time of
grant, in the event of a Change in Control, the following acceleration and
valuation provisions shall apply notwithstanding any other provision of the
Plan:

 
(i)
Any Stock Appreciation Rights and any Stock Options (including Qualifying
Awards) not previously exercisable and vested shall become fully exercisable and
vested and shall remain exercisable for the remainder of their original terms,
notwithstanding any subsequent termination of the applicable participant’s
employment for any reason.

 
(ii)
The restrictions and deferral limitations applicable to any Restricted Stock
Awards, Performance Awards (including Qualifying Awards) and Other Stock-Based
Awards, in each case to the extent not already vested under the Plan, shall
lapse and such Awards shall be deemed fully vested, notwithstanding any
subsequent termination of the applicable participant’s employment for any
reason.

 
(iii)
All outstanding Awards (including Qualifying Awards) shall either (A) be cashed
out by the Company on the basis of the Change in Control Price as of the date
such Change in Control is determined to have occurred or (B) be converted into
awards based upon publicly traded common stock of the corporation that acquires
McGraw Hill, with which McGraw Hill merges, or which otherwise results from the
Change in Control, with appropriate adjustments pursuant to Section 3(d) to
preserve the value of the Awards. The Committee shall determine which of the
foregoing clauses (A) and (B) shall apply; provided, however, that the Committee
shall be obligated to make such determination not later than three business days
prior to a Change in Control; provided further that if no such determination is
made by the Committee in accordance with the preceding clause, then the
provisions of Section 11(a)(iii)(A) herein shall apply. In the event that the
provisions of Section 11(a)(iii)(B) herein shall apply following a determination
by the Committee, then all no-trading policies and other internal corporate
approvals required with respect to the exercise or sale of Awards (including
Qualifying Awards) and/or the underlying shares of Stock shall be waived.


14



--------------------------------------------------------------------------------

        

 
(b)
Definition of “Change in Control”.    For purposes of this Plan, the term
“Change in Control” shall mean the first to occur of any of the following
events:

 
(i)
An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person” ) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Stock (the
“Outstanding Common Stock” ) or (2) the combined voting power of the then
outstanding voting securities of McGraw Hill entitled to vote generally in the
election of directors (the “Outstanding Voting Securities” ); excluding,
however, the following: (1) any acquisition directly from McGraw Hill, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from McGraw Hill;
(2) any acquisition by McGraw Hill; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by McGraw Hill or any entity
controlled by McGraw Hill; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 11(b); or

 
(ii)
A change in the composition of the Board such that the individuals who, as of
the Plan Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board” ) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 11(b), that any individual who becomes a member of the Board subsequent
to the Plan Effective Date, whose election, or nomination for election by McGraw
Hill’s shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but
provided further that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

 
(iii)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of McGraw Hill (“Corporate
Transaction” ); excluding, however, such a Corporate Transaction pursuant to
which all of the following conditions are met: (A) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns McGraw Hill or all or
substantially all of McGraw Hill’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (B) no Person (other than
McGraw Hill, any employee benefit plan (or related trust) of McGraw Hill or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or

 
(iv)
The approval by the shareholders of McGraw Hill of a complete liquidation or
dissolution of McGraw Hill.


15



--------------------------------------------------------------------------------

        

 
(c)
Change in Control Price.    For purposes of this Section 11, “Change in Control
Price” means the highest price per share paid in any transaction reported on the
Consolidated Transaction Reporting System, or paid or offered in the transaction
or transactions that result in the Change in Control or any other bona fide
transaction related to a Change in Control or possible change in control of
McGraw Hill at any time during the sixty-day period ending on the date of the
Change in Control, as determined by the Committee.

 
SECTION 12.    Amendments and Termination.
 
The Board may amend, alter, discontinue or terminate the Plan, but no amendment,
alteration, discontinuation or termination shall be made which would impair the
rights of an optionee or participant under an Award theretofore granted, without
the optionee’s or participant’s consent. In addition, the Board shall have the
right to amend, modify or remove the provisions of the Plan which are included
to permit the Plan to comply with the “performance-based” exception to
Section 162(m) of the Code if Section 162(m) of the Code is subsequently
amended, deleted or rescinded.
 
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; but no such amendment or other action by the
Committee shall impair the rights of any holder without the holder’s consent or,
subject to Section 3(d), reduce the option price per share of Stock subject to a
Stock Option or Stock Appreciation Right, or cancel a Stock Option or Stock
Appreciation Right in exchange for a cash payment or another Award, including a
new Stock Option or Stock Appreciation Right having a lower option price,
without prior shareholder approval.
 
Unless otherwise expressly provided in the applicable Award Documentation, the
Plan and the Awards are not intended to provide for the deferral of compensation
within the meaning of Section 409A(d)(1) of the Code, and they shall be
interpreted and construed in accordance with such intent. Notwithstanding the
foregoing and anything to the contrary in the Plan or any Award, if any
provision of the Plan or any Award would cause the requirements of Section 409A
of the Code to be violated, or otherwise cause any participant to recognize
income under Section 409A of the Code, then such provision may be modified by
the Committee or the Board in any reasonable manner that the Committee or the
Board, as applicable, deems appropriate; provided that the Committee or the
Board, as applicable, shall preserve the intent of such provision to the extent
reasonably practicable without violating the requirements of Section 409A of the
Code.
 
Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.
 
SECTION 13.    Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company.
 
SECTION 14.    General Provisions.
 
(a)
Stock Subject to Awards.    The Committee may require each person purchasing
shares of Stock pursuant to an Award to represent to and agree with the Company
in writing that the optionee or participant is acquiring the shares without a
view to distribution thereof. Stock delivered under the Plan shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Stock is then listed, any
applicable federal or state securities law, and any applicable corporate law.

 
(b)
Other Plans.    Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation or equity plans or arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 
(c)
Continued Employment.    The adoption of the Plan shall not confer upon any
employee of the Company any right to continued employment with the Company, as
the case may be, nor shall it


16



--------------------------------------------------------------------------------

        

interfere in any way with the right of the Company to terminate the employment
of any of its employees at any time.
 
(d)
Taxes and Withholding.    No later than the date as of which an amount first
becomes includible in the gross income of the participant for income tax
purposes with respect to any Award (including dividends or Dividend Equivalents
on any non-vested Restricted Stock Award, Performance Award or Other Stock-Based
Award), the participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, FICA,
state, or local taxes of any kind required by law to be withheld or paid with
respect to such amount. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant. Unless the Committee otherwise
determines, at or before the time of payment, tax withholding or payment
obligations up to the participant’s minimum required withholding rate shall be
settled with Stock that is part of the Award that gives rise to the withholding
requirement. If and to the extent determined by the Committee, a participant may
elect to satisfy any additional tax withholding or payment obligation up to the
participant’s maximum marginal tax rate by delivery of unrestricted stock duly
owned by the participant (and for which the participant has good title free and
clear of any liens and encumbrances).

 
(e)
Governing Law.    The Plan and all Awards and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of New York.

 
(f)
Computation of Benefits.    Any payment under this Plan shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company and shall not affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation.

 
(g)
Division Sale.    Unless the Committee otherwise determines at or after the time
of grant, and except as otherwise provided herein, if any participant’s
employment by the Company terminates by reason of a Division Sale, such Division
Sale shall be treated as an involuntary termination of employment of such
participant hereunder and under the terms of any Award.

 
(h)
Foreign Law.    The Committee may grant Awards to eligible employees who are
foreign nationals, who are located outside the United States, or who are
otherwise subject to or cause the Company to be subject to legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with such legal or
regulatory provisions.

 
(i)
Transferability of Awards.    Unless the Committee determines otherwise at or
after grant, no Award may be sold, assigned, pledged or otherwise encumbered
prior to the date on which the Award is paid and any shares or amount of cash
subject to such Award are distributed to the participant, or, if later, the date
on which any applicable restriction, performance or deferral period lapses.
Awards shall not be transferable by the participant otherwise than by will or by
the laws of descent and distribution, and, unless the Committee determines
otherwise at or after grant, all Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee. Unless approved by shareholders, no
Award shall be transferable by the participant to a third-party for
consideration.

 
(j)
Recoupment.    The Committee may provide in the Award Documentation for any
Performance Award that the Award may be subject to recovery by the Company after
the date of payment in accordance with the terms of the Senior Executive Pay
Recovery Policy of McGraw Hill Financial, Inc. , or any successor policy, as in
effect from time to time.

 
SECTION 15.    Plan Effective Date and Duration.
 
The Plan initially became effective as of the Plan Effective Date, and, the
Plan, as amended and restated hereby (the “Amended Plan” ), shall become
effective, upon shareholder approval of the Amended Plan, on the Amended

17



--------------------------------------------------------------------------------

        

Plan Effective Date. If the shareholders of McGraw Hill fail to approve the
Amended Plan on the Amended Plan Effective Date, then the Plan as in effect
prior thereto shall continue in effect thereafter. The Plan, in such form as
shall be effective as of the Amended Plan Effective Date, shall continue in
effect for a period of ten years thereafter, unless earlier terminated by the
Board pursuant to Section 12.
 
February 26, 2014
 



18

